 1
 2
 3
 4
 5
 6
 7
 8                  UNITED STATES DISTRICT COURT
 9                CENTRAL DISTRICT OF CALIFORNIA
10
     GREG BASHANT, et al.             CASE NO.: 2:19-CV-01707 JAK
11                                    (KSx)
12
                   Plaintiffs,

13
                                      ORDER RE STIPULATION TO
                                      REMAND (DKT. 28)
14    vs.
15                                    JS-6
     SOUTHERN CALIFORNIA EDISON;
16   EDISON INTERNATIONAL; THE
     BOEING COMPANY and DOES 1-100,
17
     inclusive,
18
19
                  Defendants.

20
21
22
23
24
25
26
27
28


                                 1
 1           Based on a review of the Stipulation to Remand (“Stipulation” (Dkt. 28))
 2   filed by the parties, and for good cause shown, the Stipulation is APPROVED.
 3           This action, Case No. 2:19-CV-01707 JAK (KSx), is hereby remanded to
 4   California Superior Court, Case No. 18STCV06727, as coordinated into JCCP
 5   5000.
 6           IT IS SO ORDERED.
 7
 8   Dated: April 1, 2019                   __________________________________
                                            JOHN A. KRONSTADT
 9
                                            UNITED STATES DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               2
